Citation Nr: 0926579	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
March 13, 2007, and a rating in excess of 20 percent from 
March 13, 2007, forward, for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right hip disability.  

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
disability.  

4.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to November 
1993 with four months prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) and a May 2003 decision by the VA 
Medical Center (VAMC) in St. Petersburg, Florida.

The issue of entitlement to a clothing allowance is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Prior to March 13, 2007, the Veteran's low back disability 
results in moderate limitation of motion, but not severe 
limitation of motion, limitation of flexion to 30 degrees or 
less, ankylosis, objective neurological deficit, or 
incapacitating episodes, and  it does not approximate severe 
lumbosacral strain; and it does not result in objective 
neurological deficit or incapacitating episodes.  

2.  From March 13, 2007, forward, the Veteran's low back 
disability results in severe limitation of motion but not 
ankylosis, limitation of flexion to 30 degrees or less, 
objective neurological deficit, or incapacitating episodes, 
and it does not approximate severe lumbosacral strain.  

3.  The Veteran's right hip disability is not manifested by 
ankylosis, flail joint, limitation of flexion to 30 degrees 
or less, abduction to 10 degrees or less, or malunion of the 
femur, and it is mild in severity.  

4.  The competent medical evidence does not show that the 
Veteran has a service-connectable right knee disability or 
pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
prior to March 13, 2007, and a rating of 30 percent, but no 
higher, from March 13, 2007, forward, for a low back 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5289, 5292, 5295 (effective prior to September 26, 
2003), 5235 to 5243 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The criteria for a rating in excess of 10 percent for a 
right hip disability are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§, 4.1, 4.40, 4.45, 4.71a, DC 5019, 5250 to 
5355 (2008); DeLuca v. Brown, 8 Vet. App. 202 (2009).

3.  The criteria for service connection for a right knee 
disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Increased Ratings

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In November 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing notice of what the 
evidence needed to demonstrate, of her and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that she should provide, or ask the VA to obtain for 
the claims of increased ratings for a low back disability and 
a right hip disability.  In February 2007, the Veteran was 
notified that disabilities are rated on the basis of 
diagnostic codes and was told of the need to present evidence 
to meet the rating criteria and to establish an effective 
date of an award.  The Board notes that the Veteran was not 
specifically informed to submit medical or lay evidence 
demonstrating the effects a worsening of her low back 
disability and her right hip disability have on her 
employment and daily life.  The Board finds that no prejudice 
resulted, however, because the February 2007 letter told the 
Veteran to submit evidence related to how the disabilities 
affect her, to include how it affects her ability to work and 
her daily life.  The Board also notes that the February 2007 
notice letter postdated the initial adjudication.  The Board 
finds that no prejudice resulted, however, because the claims 
were subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The specific rating criteria for evaluating the disabilities 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the Veteran in the April 2004 
Statement of the Case.  Although the Veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the Veteran was 
able to effectively participate extensively in the appeals 
process (e.g., she was offered the opportunity to have a 
hearing), and the Veteran had ample time to submit evidence.  
The evidence indicates that the Veteran was fully aware of 
what was necessary to substantiate these claims.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to these claims for benefits, such as 
obtaining medical records and providing VA examinations.  The 
Board does not know of any outstanding relevant evidence; 
thus, the Board finds these issues ready for adjudication.  

Service Connection

In November 2002 and August 2007, the AOJ sent letters to the 
Veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the August 2007 notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to her claim for benefits, such as obtaining medical 
records, conducting VA examinations, and obtaining VA 
opinions as to the existence of a current disability.  The 
Board does not know of the existence of any outstanding 
relevant evidence; thus, the Board finds the issue ready for 
adjudication.  

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Low Back Disability

For historical purposes, it is noted that service connection 
was established for a low back disability by the RO in an 
August 1998 decision, based on evidence that the condition 
onset during service.  A 10 percent disability evaluation was 
assigned based on a review of the relevant contemporaneous 
evidence of record.  In October 2002, the Veteran filed a 
claim for a higher rating.  Subsequently in September 2008, 
the Veteran was granted a staged increase to 20 percent, 
effective March 13, 2007.  See September 2008 rating 
decision.  Although the Veteran's disability rating was 
increased, the Veteran has not withdrawn her original appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
remaining issue before the Board is entitlement to increased 
ratings: in excess of 10 percent for the period of the claim 
prior to March 13, 2007, and, in excess of 20 percent for the 
period of the claim from March 13, 2007, forward.

VA and private treatment records dating between January 2000 
and February 2007 report the Veteran's history of low back 
pain and stiffness  The records consistently document that 
the Veteran denied bowel or bladder symptoms and numbness; 
that sensation was intact, and that reflexes and motor 
strength were full.  Range of motion is generally noted to be 
diminished due to discomfort, however.  But see October 2004 
VA treatment record (range of motion "grossly" within 
normal limits).  

A December 2002 VA examination record reflects the Veteran's 
history of low back pain after prolonged standing and 
stiffness.  Examination revealed mild diffuse lower lumbar 
tenderness, some sacroiliac tenderness, and a negative 
straight leg raise bilaterally.  Forward flexion was limited 
to 40 degrees, extension to 25 degrees, right lateral flexion 
to 20 degrees, and left lateral flexion to 15 degrees.  Deep 
tendon reflexes were full and symmetrical, light touch 
sensation was normal bilaterally, and no focal motor weakness 
was detected even though the examiner noted that the Veteran 
gave incomplete effort.  The examiner diagnosed the Veteran 
with mechanical low back pain without clear radiculopathy.  
The examiner ordered a magnetic resonance imaging (MRI) to 
determine if the Veteran had stenosis.  A MRI was then done 
in January 2003, and the report indicates that the Veteran 
had mild degenerative disc disease at L5-S1 with associated 
facet arthropathy and a central annular tear but no stenosis 
and a mild annular bulge with facet arthropathy at L4-5 
without significant stenosis.

Another VA examination was conducted in November 2003.  The 
record reflects the Veteran's history of pain after prolonged 
standing and stiffness.  The Veteran also reported having 
radicular pain to the right calf two to three times per week 
and episodes of numbness in the left foot two to three times 
per week.  Examination revealed diffuse tenderness to 
palpation over the entire lumbar spine and negative straight 
leg raise.  Forward flexion was limited to 40 to 45 degrees 
before the onset of significant pain, extension was limited 
to 25 degrees, rotation was limited to 35 degrees 
bilaterally, and lateral bending was limited to 20 degrees 
bilaterally.  There was pain with rotation and left lateral 
bending.  There was normal sensation throughout the bilateral 
lower extremities, and reflexes were full and symmetric.  
Additionally, there was no focal weakness, and the Veteran 
had generalized 4/5 strength, which the examiner stated 
appeared to be secondary to effort.  The examiner diagnosed 
the Veteran with discogenic low back pain.  

A third VA examination was conducted in March 2007.  The 
examination record reflects the Veteran's history of 
increased pain and spasms, for which she used a back brace, 
an orthopedic pillow, and a TENS unit.  The Veteran indicated 
that her pain was constant and severe and that it radiated 
into her legs, which limited her ability to walk more than a 
few yards.  She also reported that she had flare-ups 
approximately three days a week which each lasted three to 
four hours and incapacitating episodes which caused her to 
miss at least 30 days of work.  Furthermore, she reported 
that her back condition otherwise affected her occupational 
ability because the pain "slow[ed] her down", affect[ed] 
her concentration, and force[d] her to change positions 
frequently.  Examination revealed that the Veteran could flex 
to 50 degrees with pain, extend to 30 degrees with pain, 
lateral flex to 20 degrees bilaterally with pain, and rotate 
to 26 degrees bilaterally with pain.  Repetition resulted in 
additional limitation of flexion, reducing the total range of 
flexion to 30 degrees with pain, and additional limitation of 
extension, reducing the total range of extension to 18 
degrees with pain.  The examiner noted that the lumbar spine 
was positive for paravertebral muscle spasm and that there 
was tenderness throughout.  Straight leg raises were negative 
bilaterally.  Motor strength was full with adequate bulk and 
tone, sensation was intact, and deep tendon reflexes were 
full and symmetric.  X-ray images showed mild disc space 
narrowing at L5-S1.  The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine.   

In August 2007, an examination was conducted for a separate 
claim.  The examination record does report some relevant 
findings for the lumbar spine, however.  The record documents 
that the Veteran was able to flex to 50 degrees with pain and 
lateral flex to 10 degrees bilaterally with pain.  The record 
also reveals that repetition decreased range of flexion to 30 
degrees with pain and that the Veteran was unable to flex or 
rotate.  Finally, the record indicates that the Veteran was 
neurovascularly normal, with full motor strength, intact 
reflexes, and intact sensation.  

During the pendency of this appeal, the rating criteria for 
evaluating general diseases and injuries of the spine were 
amended (effective September 26, 2003).  Because this claim 
was filed prior to the amendment, the Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation is warranted.  VA's Office of General Counsel 
(OGC) has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000.  What remains unclear, however, is whether 
the "old" criteria can be applied prospectively, although the 
OGC, in VAOPGCPREC 7-2003 seems to indicate (this opinion is 
not entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  In any event, and given the confusing nature of 
this opinion, the Board, in giving the Veteran all due 
consideration, will apply the old criteria prospectively.

After review of the record, the Board finds that a 20 percent 
rating is warranted for the period prior to March 13, 2007, 
based on the evidence of moderate limitation of motion due to 
pain throughout that time.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Furthermore, the Board finds that a 30 
percent rating is warranted for the period beginning March 
13, 2007, for severe limitation of motion, based on objective 
evidence of a worsening at that time.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002)

Prior to March 13, 2007

After review of the record, the Board finds that a rating in 
excess of 20 percent is not warranted at any time prior to 
March 13, 2007.  

The "old" rating criteria provide ratings in excess of 20 
percent for severe limitation of motion of the lumbar spine 
(DC 5292) and ankylosis (DC 5289).  In determining the 
appropriate rating for limitation of motion, consideration 
must be made of any functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  The September 2003 amendments included a 
provision of the "normal" range of motion for the lumbar 
spine.  See Plate V, 38 C.F.R. § 4.71a (2008) (normal range 
of motion is from zero to 90 degrees for forward flexion, 
zero to 30 extension, lateral flexion, and rotation).  
Although the substantive change in regulations from September 
2003 cannot be used to evaluate the Veteran's level of 
disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"moderate" or 
"severe."  

Initially, the Board notes that there are no findings of 
ankylosis; rather, the evidence consistently indicates that 
the Veteran has range of motion in the lumbar spine.  
Additionally, the evidence does not indicate that the Veteran 
has "severe" limitation of motion.  There are no findings 
of "severe" functional limitation, and the documented range 
of motion findings are too significant to approximate 
"severe" limitation of motion, to include after 
consideration of pain and additional functional loss after 
repetition.  In sum, the Board finds that the general 
disability picture created by the Veteran's low back 
disability does not approximate a finding of ankylosis or 
"severe" limitation of motion.  

The "old" rating criteria also provide a rating in excess 
of 20 percent for severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, DC 5295 (2002).  The evidence of record 
does not indicate that the Veteran has severe lumbosacral 
strain.  The medical evidence contains no findings of 
listing, a positive Goldthwaite's sign, or marked limitation 
of forward bending (see discussion infra).  The Board notes 
that the evidence does reflect findings of loss of lateral 
motion, osteo-arthritic changes, and narrowing of joint space 
and an antalgic gait.  The Veteran's abnormal mobility has 
not been linked to her low back disability, however, and 
because the Veteran has also been noted to have other 
conditions affecting the lower extremities (i.e. right hip 
chronic bursitis and right knee pain with limitation of 
flexion), it would be speculative to attribute the antalgic 
gait to the low back disability rather than an alternate 
condition.  Furthermore, the medical evidence does not 
include any findings that the Veteran's lumbosacral strain is 
"severe", and the evidence otherwise does not indicate that 
the symptomatology is "severe."  Consequently, a higher 
rating is not warranted under the "old" criteria.  

A higher rating is also not warranted under the "new" 
rating criteria.  Under the "new" rating formula, a 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

The evidence of record indicates that the Veteran is 
consistently able to flex to 40 degrees or more, and there is 
no evidence of ankylosis.  Consequently, a rating in excess 
of 20 percent is not warranted under the "new" rating 
criteria.  Additionally, the Board notes that a separate 
rating for the lumbosacral spine is not warranted as the 
evidence does not indicate that that the Veteran has 
demonstrable deformity or objective neurological deficits.  
Rather, the examination records document normal sensory and 
reflex findings and normal or near-normal motor examination 
findings, and there is no clinical evidence of radiculopathy 
or neuropathy.  Thus, the Board finds that a higher rating is 
not warranted under the "new" criteria.  

Finally, a higher rating is not warranted by rating the 
Veteran under the rating criteria for intervertebral disc 
syndrome (IDS).  The IDS rating criteria provide a 40 percent 
rating for IDS with incapacitating episodes, defined as an 
episode requiring physician-prescribed bed rest and medical 
treatment, having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5243 (2008).  
Although the Veteran has reported having incapacitating 
flare-ups, review of the medical evidence reveals no evidence 
of "incapacitating episodes" as defined by VA regulation:  
there is no evidence of any doctor-prescribed bedrest, and 
the record only documents one instance (in July 2005) in the 
entire period where the Veteran sought treatment for an 
"excruciating" flare-up.  




From March 13, 2007, forward

After review of the evidence, the Board finds that a rating 
in excess of 30 percent is not warranted at any time from 
March 13, 2007, forward.  The "old" rating criteria provide 
ratings in excess of 30 percent for ankylosis (DC 5289) and 
severe lumbosacral strain (DC 5295).  As noted above, in 
determining the appropriate rating for limitation of motion, 
consideration must be made of any functional loss due to 
flare-ups, fatigability, incoordination, weakness, and pain 
on movement.  See DeLuca, supra.  

After review of the record, the Board finds that a higher 
rating is not warranted under DC 5289.  The record contains 
no findings of ankylosis; and although the evidence indicates 
that the Veteran's range of motion is limited, range of 
motion is still too significant to approximate an ankylosed 
state, even after consideration of functional loss due to 
pain, flare-ups, weakness, fatigue, and incoordination.  

A higher rating is also not warranted under DC 5295 because 
the record does not suggest that the Veteran's low back 
disability approximates "severe" lumbosacral strain.  
Initially, the Board notes that the record does not include 
any findings of "severe" disability, and the evidence 
otherwise does not indicate that the symptomatology is 
"severe".  The medical evidence reflects no findings of 
listing, a positive Goldthwaite's sign, or marked limitation 
of forward bending (see discussion infra), and although the 
evidence does indicate that the Veteran has loss of lateral 
motion with osteo-arthritc changes and narrowing of joint 
space, the record does not indicate that the Veteran has 
abnormal mobility secondary to the low back disability.  As 
noted above, the Veteran has been diagnosed with a right hip 
disorder and has been found to have limitation of flexion and 
pain of the right knee, and it would be speculative to 
attribute the Veteran's abnormal gait to the low back 
disability rather than an alternate condition based on the 
evidence of record.  Therefore, a higher rating is not 
warranted under the "old" criteria.  

A higher rating is also not warranted under the "new" 
rating criteria.  Under the "new" rating formula, a 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  As noted above, 
these criteria are to be applied irrespective of whether 
there are symptoms such as pain, stiffness, or aching in the 
affected area of the spine, and they "are meant to encompass 
and take into account the presence of pain, stiffness, or 
aching, which are generally present when there is a 
disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

The evidence of record documents that the Veteran's lumbar 
spine is not ankylosed and that she is consistently able to 
flex to 40 degrees or more.  Thus, a rating in excess of 20 
percent is not warranted under the "new" rating criteria.  
Additionally, the Board notes that a separate rating for the 
lumbosacral spine is not warranted as the evidence does not 
indicate that that the Veteran has demonstrable deformity or 
objective neurological deficits.  Rather, the examination 
records document normal sensory and reflex findings, and 
normal or near-normal motor examination findings, and there 
is no clinical evidence of radiculopathy or neuropathy.  
Thus, the Board finds that a higher rating is not warranted 
under the "new" criteria.  

Finally, a higher rating is not warranted by rating the 
Veteran under the rating criteria for IDS.  The IDS rating 
criteria provide a 40 percent rating for IDS with 
incapacitating episodes, defined as an episode requiring 
physician-prescribed bed rest and medical treatment, having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 
(2002); 38 C.F.R. § 4.71a, DC 5243 (2008).  Although the 
Veteran has reported having incapacitating flare-ups that 
have caused her to miss work, review of the medical evidence 
reveals no evidence of "incapacitating episodes" as defined 
by VA regulation:  there is no evidence of any doctor-
prescribed bedrest.  Thus, a higher rating is not warranted 
under these rating criteria.  

In conclusion, the Board finds that the Veteran's low back 
disability warrants a 20 percent rating, but no higher, prior 
to March 13, 2007, and a 30 percent rating, but no higher, 
from March 13, 2007, forward.  In coming to this conclusion 
the Board considered both the schedular requirements and all 
functional impairment caused by pain, weakness, flare-ups, 
incoordination, and fatigue.  The Board has also considered 
whether extraschedular consideration was warranted based on 
the Veteran's history that her low back disability presented 
some difficulty in a work setting and in other activities of 
daily life.  This effect on industrial capability is not, 
however, in and of itself, of such significance as to warrant 
referral for consideration of a compensable evaluation on an 
extraschedular basis, and the Board finds that the impairment 
has been considered in the disability ratings assigned 
herein.  38 C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88 
(1996).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards"; thus, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Right Hip Disability

For historical purposes, it is noted that service connection 
was established for a right hip disability by the RO in an 
August 1998 decision, based on evidence that the condition 
onset during service.  A 10 percent disability evaluation was 
assigned under Diagnostic Code (DC) 5019 based on evidence of 
painful range of motion that was otherwise noncompensable.  
In October 2002, the Veteran submitted a statement indicating 
that she believed a higher evaluation was warranted.  

The rating criteria provide a higher rating for flail joint 
of the hip (DC 5254), malunion of the femur with moderate hip 
disability (DC 5255), limitation of abduction with motion 
lost beyond 10 degrees (DC 5253), flexion limited to 30 
degrees (DC 5252);,and ankylosis (DC 5250).  Rating for 
limitation of motion includes consideration of functional 
loss due to flare-ups, fatigability, pain on motion, 
incoordination, and weakness.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The normal 
range of flexion is 0 to 125 degrees, and the normal range of 
abduction 0 to 45 degrees.  38 C.F.R. 4.71, plate I.  

A VA examination was conducted in December 2002.  Examination 
revealed that the Veteran had tenderness over the right 
trochanteric bursa.  She also had flexion to 85 degrees, 
extension to 5 degrees, abduction to 20 degrees, adduction to 
20 degrees, internal rotation to 30 degrees, and external 
rotation to 35 degrees.  The record notes that X-ray testing 
of the right hip was being ordered, and a subsequent December 
2002 VA X-ray report indicates that the right hip was normal.  

Another VA examination was conducted in March 2007.  The 
record reflects the Veteran's history of "severe" pain with 
flare-ups twice a week.  The Veteran indicated that her right 
hip disability affected her occupation by forcing her to 
change positions frequency, by decreasing mobility and 
concentration, and by requiring her to seek assistance with 
lifting.  Examination revealed extension to 10 degrees with 
pain, flexion to 90 degrees with pain, abduction to 20 
degrees with pain, adduction to 20 degrees with pain, and 
internal and external rotation to 16 degrees with pain.  
There was no additional limitation after repetition.  The 
examiner stated that X-ray images showed the onset of 
degenerative changes and a positive Galen's sign.  The 
examiner diagnosed the Veteran with right sacroiliac joint 
instability and right hip chronic bursitis.  

VA treatment records do not report any treatment for the 
right hip disability nor do they reflect any complaints 
specific to the right hip.  

Based on a review of the record, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
Veteran's right hip disability at any time during the 
appellate period.  The medical evidence contains no findings 
of ankylosis, and, although the records indicate that the 
Veteran has pain on motion and flare-ups resulting in 
functional impairment, her ranges of abduction and flexion 
are consistently too significant to approximate ankylosis,  
limitation of abduction to 10 degrees, or limitation of 
flexion to 30 degrees, even after consideration of pain and 
functional impairment.  Additionally, the evidence, 
particularly the X-ray records, contains no findings 
indicative of malunion of the femur or flail joint.  Thus, 
the claim for an increased rating is denied.  

Service Connection for a Right Knee Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

A July 19, 1991, service treatment record reflects the 
Veteran's history of right knee pain for three weeks, since 
injuring the knee during a run.  The record notes that the 
Veteran had full range of motion and that weight-bearing 
caused no pain.  The Veteran was assessed with questionable 
strained muscle/questionable retropatellar pain syndrome 
(RPPS) and told to ice the joint, take Tylenol, and maintain 
flexibility.  She was also informed to return to the health 
clinic in two weeks if the pain persisted.  August 26, 1991, 
service treatment records then reflect the Veteran's five 
week history of intermittent pain in the right knee during 
long-distance running and jumping.  The Veteran indicated 
that she believed the pain was related to running at an 
increased pace since she had no pain when running at her own 
pace.  Examination revealed crepitus, no tenderness or 
effusion, and normal range of motion, though there was pain 
after flexion.  The Veteran was assessed with RPPS and was 
put on profile for running at own pace with unlimited biking 
for one week.  A September 30, 1991, service treatment record 
indicates that the Veteran reported persistent aching in the 
right knee which was being treated with quadricep workouts 
and biking.  The examiner assessed the Veteran with "good 
resolve".  

Subsequent records are silent as to any knee problem until 
March 2000, when the Veteran reported a history of knee pain.  
See March 2000 VA treatment record.  At that time, no 
diagnosis was made.  Subsequent records report additional 
complaints of right knee pain, and in August 2000, the 
Veteran was assessed with rule out degenerative joint 
disease.   

A VA examination was conducted in December 2002.  The record 
reflects the Veteran's two-year history of right knee pain, 
which the Veteran attributed to right hip and low back 
problems.  Examination revealed no joint line tenderness, 
effusion, or instability to varus or valgus stressing.  Range 
of motion was from 0 to 120 degrees, and the drawer test was 
negative.  The Veteran was assessed with normal examination 
of the right knee.  The examiner noted that X-ray film was 
pending, and stated that, at that point, he had not found a 
right knee condition.  Subsequent records indicate that the 
X-ray images were normal.  See December 2002 and July 2003 VA 
X-ray reports.  

Subsequent treatment records report continued complaints of 
knee pain, and a September 2004 treatment record reports an 
examiner's finding that examination was benign and that the 
pain was "most likely" osteoarthritis exacerbated by 
weight.  See September 2004 VA treatment record.  A December 
2006 treatment record then reports a physician assistant's 
assessment of "patellofemoral knee syndrome". 

In response to these findings, the VA scheduled another VA 
examination in March 2007 to determine the nature and 
etiology of the Veteran's knee complaints.  After examination 
and review of the evidence, the March 2007 VA examiner was 
unable to find any objective evidence of a right knee 
disorder.  The record notes that the Veteran reported pain 
and feelings of instability and locking and that range of 
flexion was limited to 90 degrees with pain.  X-ray images 
were negative, however, as were the results of Lachman's, 
drawer, McMurray's and varus/valgus stress tests.  The 
examiner stated that the objective data did not support a 
diagnosis for the right knee at that time, and he indicated 
that he could not explain the loss of motion.  

After review of the evidence, the Board finds that service 
connection is not warranted for a right knee disorder based 
on the absence of a current disability.  Although the record 
includes findings of right knee pain, crepitus, and 
limitation of motion due to pain, service connection 
generally will not be granted for pain, crepitus, or 
limitation of motion; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  Although there is an 
exception to that general rule, the exception is not 
applicable in this case.  See 38 C.F.R. § 3.317.  In this 
case, the evidence does not establish that the Veteran has an 
underlying right knee condition.  

Although the evidence includes findings of possible/probable 
degenerative joint disease, the record does not include any 
definite diagnosis of degenerative joint disease, and the 
fact that degenerative joint disease has not been confirmed 
by X-ray images or corroborated by subsequent examination 
suggests that the Veteran does not currently have 
degenerative joint disease in the right knee.  Moreover, the 
Board finds the diagnosis of "patellofemoral knee syndrome" 
is not a competent diagnosis of a service-connectable 
disability.  The medical practitioner who provided the 
diagnosis provides no rationale for his finding, and he does 
not clarify what type of "syndrome" is present in the 
patellofemoral section of the knee.  Based on the context of 
this record and the findings of the 2007 VA examiner, 
however, the Board finds that the physician's assistant 
intended to diagnose the Veteran with patellofemoral pain 
syndrome.  Patellofemoral pain syndrome is not a service-
connectable disability, however; it merely reflects the 
existence of pain, which as noted above, is a symptom and not 
a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In this case, the Board finds that the evidence does not show 
that the Veteran has an identifiable underlying condition:  
significantly, no right knee pathology was found to account 
for the Veteran's complaints on December 2002 and March 2007 
VA examinations.  Thus, based on the absence of a currently 
diagnosed right knee "disability;" service connection must 
be denied.  


ORDER

A rating of 20 percent, but no higher, prior to March 13, 
2007, and a rating of 30 percent, but no higher, from March 
13, 2007, forward, for the low back disability is granted.  

A rating in excess of 10 percent for a right hip disability 
is denied.  

Service connection for a right knee disorder is denied.  


REMAND

Further development is needed on the claim of entitlement to 
a clothing allowance.  A review of the record indicates that 
the issue was remanded in January 2007 so an opinion could be 
obtained.  The opinion was then obtained, and the record 
indicates that the file was sent to the VA Medical Center 
(VAMC) for adjudication.  A decision on the matter is not 
associated with the file, however.  This must be done.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should ensure that the claim of 
entitlement to a clothing allowance has 
been readjudicated subsequent to the 
March 2007 opinion.  If a supplemental 
statement of the case (SSOC) has already 
been rendered, that should be associated 
with the claims file.  If no decision has 
been rendered as of yet, one must be done 
and associated with the claims file.  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefit, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


